                                                               United States Bankruptcy Court
                                                                Eastern District of Wisconsin
In re:                                                                                                                  Case No. 20-21464-beh
Jeremy Michael Huber                                                                                                    Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0757-2                                                   User: adkt                                                                  Page 1 of 1
Date Rcvd: Jul 21, 2021                                                Form ID: hrntbeh2                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 23, 2021:
Recip ID                 Recipient Name and Address
db                     + Jeremy Michael Huber, 1940 Renaissance Ct, Green Bay, WI 54313-4347

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 23, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 21, 2021 at the address(es) listed below:
Name                               Email Address
Crystal A Banse
                                   on behalf of Creditor Worth Enterprises Inc. crystal@banselaw.com

Deborah A. Stencel
                                   on behalf of Debtor Jeremy Michael Huber deborah@millermillerlaw.com
                                   stenceldr73650@notify.bestcase.com;cheryl@millermillerlaw.com;paula@millermillerlaw.com;christine@millermillerlaw.com

Office of the U. S. Trustee
                                   ustpregion11.mi.ecf@usdoj.gov

Rebecca R. Garcia
                                   filings@ch13oshkosh.com

Rebecca R. Garcia
                                   on behalf of Trustee Rebecca R. Garcia filings@ch13oshkosh.com


TOTAL: 5




                                Case 20-21464-beh                    Doc 58          Filed 07/23/21                Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN
In re                                                             Chapter 13
Jeremy Michael Huber,                                             Case No. 20−21464−beh
                 Debtor.

                           NOTICE OF TELEPHONE HEARING

TO:      Jeremy Michael Huber                        Attorney Deborah A. Stencel
                                                     Trustee Rebecca R. Garcia
                                                     Attorney Crystal Banse

    PLEASE TAKE NOTICE that a telephone hearing will be held via conference call before
Beth E. Hanan, United States Bankruptcy Judge, on August 3, 2021, at 10:30 AM, to consider
the Debtor's Objection to the Motion to Set Aside the Confirmation Order and Lift the Automatic
Stay filed by Worth Enterprises, LLC.

    PLEASE TAKE FURTHER NOTICE that in order to appear by telephone, you must call
the Court conference line at 1−888−808−6929, and enter access code 9122579 before the
scheduled hearing time. The Court may already be in session, so please wait quietly for your
case to be called.
   Should any party have a conflict with the scheduled date and time for this hearing, that
party should review the Chambers Procedures for Judge Hanan, which can be found on our
website at www.wieb.uscourts.gov.
   PLEASE TAKE FURTHER NOTICE that at the telephone hearing, the Court may rule or
may schedule additional hearings, without further notice.


                                                     By the Court:

                                                     __________/s/_____________
                                                     Beth E. Hanan
July 21, 2021                                        United States Bankruptcy Judge




                Case 20-21464-beh      Doc 58    Filed 07/23/21      Page 2 of 2
